          Case 1:20-cv-02295-EGS Document 82 Filed 11/05/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NATIONAL ASSOCIATION FOR THE                   )
ADVANCEMENT OF COLORED                         )
PEOPLE,                                        )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )       Civil Action No. 20-cv-2295 (EGS)
                                               )
UNITED STATES POSTAL SERVICE,                  )
et al.,                                        )
                                               )
                       Defendants.             )
                                               )

                                    [JOINT PROPOSED] ORDER

       All USPS processing facilities that serve a state with an extended ballot receipt deadline

shall, until that deadline passes, perform a morning ballot sweep (no later than 10 a.m., local

time) and a mid-to-late afternoon ballot sweep that is timed to ensure that any identified local

ballots can be delivered that day. Upon completing a sweep, each facility shall report to USPS

Headquarters the total number of ballots identified and confirm that those ballots have been

expedited for delivery to meet applicable extended state deadlines. Beginning on November 5,

2020, and until further order of the Court, Defendants shall promptly submit to Plaintiffs a single

report with the total number of ballots identified through daily sweeps, with one exception: for

facilities that are located in states whose ballot receipt deadline is that day, Defendants shall

submit the results of those sweeps to Plaintiffs immediately following its receipt of the results of

the second sweep at these facilities.

SO ORDERED.

                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
Dated: __________________


                                                   1
